[Cite as State ex rel. Ames v. Rootstown Twp. Bd. of Trustees, 2020-Ohio-3331.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


 STATE OF OHIO ex rel. BRIAN M. AMES,                     :           PER CURIAM OPINION

                   Relator,                               :
                                                                      CASE NO. 2019-P-0086
         - vs -                                           :

 ROOTSTOWN TOWNSHIP BOARD OF                              :
 TRUSTEES, et al.,
                                                          :
                   Respondents.
                                                          :


 Original Action for Writ of Mandamus.

 Judgment: Petition dismissed.


 Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Relator).

 Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
 OH 44266 (For Respondent, Portage County Court of Common Pleas).

 James F. Mathews, and Andrea K. Ziarko, Baker, Dublikar, Beck, Wiley & Mathews, 400
 South Main Street, North Canton, OH 44720 (For Respondents, Rootstown Township
 Board of Trustees and Rootstown Township Fiscal Officer).



PER CURIAM.

        {¶1}      Relator, Brian M. Ames, has filed a petition for writ of mandamus alleging

that Respondent Rootstown Township Board of Trustees (“the Board”) has violated

Ohio’s Open Meetings Act and that Respondent Portage County Court of Common Pleas

has refused to “perform the acts that R.C. 121.22(I) specially enjoins as a duty resulting
from its office by recusing from all cases brought pursuant to the OMA since June 28,

2016.” He specifically asks this court to:

        {¶2}    (1) Render judgment for Relator finding that the Board has violated
                the provisions of R.C. 121.22(G) and R.C. 121.22(C) as set forth in
                Counts 1 and 2.

        {¶3}    (2) Allow the issuance of a writ of mandamus to compel Respondents
                Rootstown Township Board of Trustees and Rootstown Township
                Fiscal Officer to prepare, file, and maintain full and accurate minutes
                for its meetings of April 10, 2018 and August 28, 2018 and to conduct
                all meetings in public, except for properly called executive sessions.

        {¶4}    (4) [sic] Award all costs and attorney fees pursuant to R.C. 2731.11
                and 149.43(C).

        {¶5}    (5) [sic] Allow the issuance of a writ of mandamus to compel
                Respondent Common Pleas to perform the acts that R.C. 121.22(I)
                specially enjoins as a duty resulting from its office.

        {¶6}    Relator has previously filed a mandamus action seeking declaratory

judgment and injunction under R.C. 121.22 in State ex rel. Ames v. Rootstown Township

Board of Trustees, Portage County Court of Common Pleas case number

2019CV000180. In his present petition, relator asserts the same claims and seeks similar

relief as his initial action.

        {¶7}    Nevertheless, relator argues he is entitled to bring this action in mandamus

in this court pursuant to State ex rel. Long v. Cardington Village Council, 92 Ohio St. 3d
54 (2001), which states “[a]n action for a mandatory injunction is an extraordinary remedy

that does not preclude a writ of mandamus to enforce the Sunshine Law or Public Records

Act.” Id. at 60. That particular point of law is inapplicable in this action, however, as

relator has already filed a mandamus action in case number 2019CV000180. Long does

not permit a relator to bring two actions in mandamus in two separate courts




                                               2
simultaneously.    Indeed, if this was permissible, it would create the potential for

inconsistent rulings.

       {¶8}   Instead, according to the jurisdictional priority rule, “between state courts of

concurrent jurisdiction, the authority of the court which first properly acquires jurisdiction

of a matter continues until the matter is completely and finally adjudicated.” In re Adoption

of Stojkov, 11th Dist. Trumbull Nos. 2001-T-0114 and 2001-T-0115, 2002-Ohio-631, 2002
WL 234281 (Feb. 14, 2002), citing State ex rel. Shimko v. McMonagle, 92 Ohio St. 3d 426,

429 (2001). Therefore, as relator first sought relief in the Portage County Court of

Common Pleas, at the time of the filing of this action the trial court had jurisdiction over

this matter. We note, however, that while the record before us does not indicate the case

has been concluded in the trial court, relator has filed an appeal in this court of State ex

rel. Ames v. Rootstown Township Board of Trustees, Portage County Court of Common

Pleas case number 2019CV000180. Nevertheless, we cannot grant relator the relief he

seeks in this action.

       {¶9}   Furthermore, insofar as relator seeks an order from this court to the trial

court to proceed to judgment, a petition for a writ procedendo would be the appropriate

vehicle, not a redundant petition for writ of mandamus as relator has filed.

       {¶10} In light of the foregoing, respondents’ motion to dismiss is granted.

Relator’s petition is dismissed, and all other pending motions are denied.


TIMOTHY P. CANNON, P.J., CYNTHIA WESTCOTT RICE, J., MARY JANE TRAPP, J.,
concur.




                                              3